Vaughn, J.
Plaintiff’s complaint contained allegations which, if proven, would have entitled her to alimony. G.S. 50-16.2. Plaintiff offered no evidence tending to show the existence of any grounds for alimony. All the evidence was devoted to the financial circumstances of the parties. The record is void of a scintilla of evidence as to the conduct of the defendant or the cause of the separation. Plaintiff, throughout her testimony, referred to “our separation” and at one point “since our mutual separation.” There is no evidence to support the court’s conclusion that the defendant had offered such indignities to the person of plaintiff as to render her condition intolerable and life burdensome. Plaintiff’s action for alimony without divorce should have been dismissed and judgment rendered for defendant. There is also a complete absence of any evidence in the record to support the *262court’s conclusion as to the best interests of the children with respect to custody.
The judgment entered by the district court judge is reversed. The case is remanded for a new hearing on the question of custody and child support to the end that an order, based on proper findings of fact which are supported by competent evidence, may be entered.
Reversed and Remanded.
Campbell and Parker, JJ., concur.